COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF J. M., A CHILD,              §               No. 08-22-00173-CV

                        Appellant.                §                  Appeal from the

                                                  §                 65th District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2021DCM4599)

                                              §
                                            ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s Record and 3 volumes of the Reporter’s Record, via U. S. mail, to the

Warden at the El Paso Jail Annex, 12501 Montana Ave., El Paso, TX 79938, for use by the

Appellant Y. R., (#9639481). The Warden or designated custodian of records shall make this

record available to the appellant for purposes of preparing her appellate brief. The hard copy of

this record does not need to be returned to this Court. Further, please note that copies of the

exhibits are not provided and only a copy of the Index (Volume 4 of 4) has been provided.

       Appellant’s Pro Se brief shall be due in this office on or before December 7, 2022. NO

FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE PRO SE BRIEF WILL BE

CONSIDERED BY THIS COURT.

       IT IS SO ORDERED this 17th day of November, 2022.
                                                      PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.